--------------------------------------------------------------------------------

EQUITY TRANSFER AGREEMENT

Transferor:
Jia :Yi was born on August 4, 1972,female, a citizen of the PR China.
ID Card No.: 650202720804008
Position: Shareholder and Director of Beijing XinLvZhengBaoCheng Education
Technology Co. Ltd..(hereinafter referred to as “Beijing Bao Cheng”)

Transferor:
Wu Peng was born on August 1, 1970 , male, a citizen of the PR China.
ID card No.:413026197008010030
Position: Shareholder and Director of Beijing XinLvZhengBaoCheng Education
Technology Co. Ltd.. (hereinafter referred to Beijing XinLvZhengBaoCheng)

Transferor:
Yuan Huixiong was born on April 22, 1971 , male, a citizen of the PR China.
ID card No.:650103197104223215
Position: Shareholder and Director of Beijing XinLvZhengBaoCheng Education
Technology Co. Ltd. (hereinafter referred to Beijing XinLvZhengBaoCheng).

Transferee:
Dalian Northport Information Industry Development Co., Ltd. (hereinafter
referred to Dalian Northport)
Address: Room 512, A Section, 1 Huoju Road, Qixianling Industrial Base,
High-Tech Zone, Dalian, 116025, Liaoning Province, P.R.China. Transferee’s legal
person is Zhao Yan.

This equity interest transfer agreement was made among the aforesaid parties on
the basis of amiable negotiations and principles of voluntary participation in
accordance with Company Law of the People's Republic of China and other relevant
laws and regulations, the four parties agree to perform this agreement subject
to the terms and conditions stipulated below.

1.      Brief Introduction to the enterprises to do equity interest transfer

Beijing XinLvZhengBaoCheng Education Technology Co. Ltd. was established after
being formally registered with the Beijing Industrial and Commercial
Administration Authority on December 21, 2009. The registration number is
110108012503944,. The registered capital is RMB one million Yuan, in which
shareholder Jia Yi contributed RMB 0.4 million Yuan in cash, accounting for 40%
of the amount; shareholder Wu Peng contributed RMB 0.3 million Yuan in cash,
accounting for 30% of amount, and shareholder Yuan Huixiong contributed RMB 0.3
million Yuan in cash, accounting for 30% of the amount.

--------------------------------------------------------------------------------

Dalian Northport Information Industry Development Co.,Ltd is a wholly owned
subsidiary of Northport Network Systems Inc. which is a public company in USA.

2.      Quantity of Equity Interest to be Transferred

A total equity interest amount of 65% is being transferred in this transaction.

Jia Yi (Transferor) hereby agrees to transfer 65% of her holding shares
accounting for 26% of Beijing Bao Cheng’s equity interest to Dalian Northport
(Transferee);

Wu Peng (Transferor) hereby agrees to transfer 65% of his holding shares
accounting for 19.5% of Beijing Bao Cheng’s equity interest to Dalian Northport
(Transferee);and

Yuan Huixiong (Transferor) hereby agrees to transfer 65% of his holding shares
accounting for 19.5% of Beijing Bao Cheng’s equity interest to Dalian Northport
(Transferee);

After completion of this transaction, Jia Yi shall continue to hold 14% of
Beijing Bao Cheng’s equity interest; Wu Peng shall hold 10.5% of Beijing Bao
Cheng’s equity interest; and Yuan Huixiong shall hold 10.5% of Beijing Bao
Cheng’s equity interest;

3.      Price of Shares to be transferred

The Transferee shall issue a total of 3,000,000 treasury shares of its parent
company--Northport Network Systems Inc., pro-rata to the Transferors, in
exchange for the Transferee acquiring an amount of not less than 65% of Beijing
Bao Cheng’s Equity Interest and the consideration terms will be as follows:

-The consideration amount is based upon Beijing Bao Cheng’s annual net average
profit for the next 3 years being not less than RMB10.245 million Yuan, and the
3 years total net profit will be not less than US Dollars 4.5 million (Exchange
rate between USD and RMB 1:6.83) . The consideration of three million shares of
Northport Network Systems Inc is based on the calculation of USD $1.50 per
share.

4.      Responsibilities of Transferors

4.1 Transferors will ensure that they shall do their utmost to deal with the
formalities of alteration of the company registration and complete the relevant
legal procedures of the alteration of equity interest within 60 days after the
signing of this agreement;

--------------------------------------------------------------------------------

4.2. The Transferors represent and warrant to the Transferee that they legally
owned those equity interests to be transferred, as well as the right and power
to deal with them entirely and effectively, and also warrant that those equity
interests are free and clear of any liens, mortgage and encumbrances whatsoever.

4.3. Transferors will ensure that the funds they obtain for the project will be
totally used on the research and development of that project.

5.      Responsibilities of Transferee

5.1 Within 60 day of the signing of this agreement, the Transferee shall issue
1.2 million treasury shares of its parent company-- Northport Network Systems
Inc.’s stock to the Transferor-Jia Yi; and shall issue 0.9 million treasury
shares to the Transferor-Wu Peng; and shall issue 0.9 million treasury shares to
the Transferor-Yuan Huixiong. The total consideration for this transaction will
be 3 million shares.

5.2 The Transferee will ensure that the shares to be issued to the transferors
by Northport Network Systems Inc. can be traded freely after the limitation to
be released

5.3 The Transferee will ensure that the funds raised by Northport Network
Systems Inc for the sake of Beijing Bao Cheng’s project will be totally used for
the development of that project;

6.      Taxes and Expenses to be undertaken

6.1 All taxes and costs arising from the stock issuance shall be borne by the
Transferee;

6.2 The taxes and expenses relating to the Transfer in the process of Equity
Interest Transfer will be executed according to the relevant regulations of the
State;

6.3 All expenses arising from the alteration of the company registration shall
be borne by Transferee.

7.      Responsibilities for Breach of the contract

In case any party cannot appropriately or completely perform the obligations
stipulated in this Agreement, the party shall bear the responsibility and pay
all the economic losses to the observant party.

--------------------------------------------------------------------------------

8.      Settlement of Disputes

Any dispute arising from the execution of this Agreement shall be settled
through friendly consultations by the parties. In the case where no settlement
through consultation can be reached or if any of the parties are unwilling to
participate in consultation, the disputes shall be submitted to the local
People’s Court.

9.      Any matter not covered in the Agreement shall be solved by signing a
supplementary agreement of Equity Interest Transfer Agreement. Any discrepancy
between the supplementary agreement and this Agreement will be subject to the
supplementary agreement.

10.    This Equity Interest Transfer Agreement shall become effective upon
signing and stamping by the four parties.

11.    This Agreement has been made in quintuplicate. One copy will be held by
each Transferor and two copies are to be held by Transferee. All the copies
share the same effectiveness.

/s/ Jia Yi   Signed by Transferor- Jia Yi: Stamped by Transferee:   Dalian
Northport Information Industry   Development Co., Ltd.     /s/ Wu Peng /s/ Zhao
Yan Signed by Transferor-Wu Peng:                Transferee Legal
Representative:         /s/ Yuan Huixong   Signed by Transferor Yuan Huixiong:  

Signed on June 18 , 2010

--------------------------------------------------------------------------------